EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Roman, on 2/8/2022.

2.	Claims 1, 5, 9-11, 13, 15, 17 and 19-20 of the instant application have been amended, claims have been canceled based on the latest claims of record submitted by the Applicant on 2/8/2022, and they have been amended as follow:
1.	(Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
registering a policy with a system provider, the policy automatically generated using a machine learning (ML) model and policy information or policy criteria supplied to a policy training module of the system provider from a system provider database, the policy defining a modified service behavior for a service running on a plurality of remote servers, wherein at least two remote servers of the plurality of remote servers include application servers implemented using different technology stacks, and wherein the different technology stacks have at least one of a different operating system, a different web server, a different database, a different programming language, or a different web development framework;
transmitting the registered policy to a first satellite agent located at a first remote server of the plurality of remote servers;
after transmitting the registered policy to the first satellite agent, receiving data from the first satellite agent corresponding to the service having the modified service behavior running on the first remote server; 
verifying, by the system provider, that the service having the modified service behavior running on the first remote server satisfies a metric; and
in response to the verifying, transmitting the registered policy to a second satellite agent located at a second remote server of the plurality of remote servers. 

2.	(Original) The system of claim 1, wherein the operations further comprise:
after registering the policy, storing the policy accessible by the system provider.

3.	(Original) The system of claim 1, wherein the first remote server includes a simulation server, and wherein the second remote server includes a production server.

4.	(Original) The system of claim 1, wherein the operations further comprise:
in response to the verifying, transmitting the registered policy to a third satellite agent located on a third remote server of the plurality of remote servers;
wherein the second remote server includes a first application server including a first stack, and wherein the third remote server includes a second application server including a second stack different from the first stack.

5.	(Currently Amended) The system of claim 4, wherein the first and second stacks have at least one of [[a]]the different operating system, [[a]]the different web server, [[a]]the different database, [[a]]the different programming language, or [[a]]the different web development framework.

6.	(Original) The system of claim 1, wherein the modified service behavior defined by the registered policy provides a patch for the service running on the plurality of remote servers without modification of source code associated with the service running of the plurality of remote servers.

7.	(Original) The system of claim 3, wherein the verifying includes comparing the data corresponding to the service having the modified service behavior running on the simulation server to historical data, the historical data corresponding to the service running on the production server prior to the transmitting the registered policy to the second satellite agent.

8.	(Original) The system of claim 7, wherein the metric includes a parity metric between the data corresponding to the service having the modified service behavior running on the simulation server and the historical data. 

9.	(Currently Amended) The system of claim 1, wherein the operations further comprise:
receiving, at [[a]]the policy training module of the system provider, the data from the first satellite agent corresponding to the service having the modified service behavior running on the first remote server;
generating, by the policy training module, an updated policy using the data from the first satellite agent, the updated policy registered with the system provider; and
after generating the updated policy, transmitting the updated policy to at least one of the first satellite agent or the second satellite agent, wherein the updated policy defines an updated modified service behavior for the service running on the plurality of remote servers.

10.	(Currently Amended) The system of claim 9, wherein the generating the updated policy includes using the data from the first satellite agent to update the ML model, and wherein the updated ML model generates the updated policy.

11.	(Currently Amended) A method for modifying a service behavior, comprising:
transmitting, by a service provider system, a registered policy to a first satellite agent located at a first remote server, wherein the registered policy is automatically generated using a machine learning (ML) model and policy information supplied to a policy training module of the service provider system from a service provider database, wherein the policy defines a modified service behavior for a service running on the first remote server, wherein the first remote server is implemented using a different technology stack than a second remote server, and wherein the different technology stack has at least one of a different operating system, a different web server, a different database, a different programming language, or a different web development framework;
after transmitting the registered policy to the first satellite agent, receiving, at a policy training module of the service provider system, data from the first satellite agent corresponding to the service having the modified service behavior running on the first remote server; 
generating, by the policy training module, an updated policy using the data from the first satellite agent, the updated policy registered with the service provider system; and
after generating the updated policy, transmitting, by the service provider system, the updated policy to the first satellite agent, wherein the updated policy defines an updated modified service behavior for the service running on the first remote server.

12.	(Original) The method of claim 11, wherein the service includes a model to determine a risk of transaction, and wherein the modified service behavior defined by the registered policy includes a model parameter, the model parameter used by the model to determine the risk of transaction.

13.	(Currently Amended) The method of claim 11, further comprising:
verifying, by the service provider system, that the service having the modified service behavior running on the first remote server satisfies a metric; and
in response to the verifying, transmitting, by the service provider system, the registered policy to a second satellite agent located at [[a]]the second remote server, wherein the registered policy defines the modified service behavior for the service running on the second remote server. 

14.	(Original) The method of claim 13, wherein the first remote server includes a simulation server, and wherein the second remote server includes a production server.

15.	(Currently Amended) The method of claim 13, wherein the different technology stack includes the different operating system.

16.	(Original) The method of claim 14, wherein the verifying includes comparing, by the service provider system, the data corresponding to the service having the modified service behavior running on the simulation server to historical data, the historical data corresponding to the service running on the production server prior to the transmitting the registered policy to the second satellite agent, and wherein the metric includes a parity metric between the data corresponding to the service having the modified service behavior running on the simulation server and the historical data. 

17.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
transmitting, by a system provider, a policy to a first satellite agent located at a simulation server, the policy automatically generated using a machine learning (ML) model and policy information supplied to a policy training module of the system provider from a system provider database, and the policy defining a modified service behavior for a service running on the simulation server;
after transmitting the policy to the first satellite agent, receiving data from the first satellite agent corresponding to the service having the modified service behavior running on the simulation server; 
verifying, by the system provider, that the service having the modified service behavior running on the simulation server satisfies a metric; and
in response to the verifying, transmitting the policy to a second satellite agent located at a first production server, wherein the first production server includes a first application server having a first stack different than a second stack of a second application server of a second production server, and wherein the first and second stacks have at least one of a different operating system, a different web server, a different database, a different programming language, or a different web development framework;
wherein the verifying includes comparing the data corresponding to the service having the modified service behavior running on the simulation server to historical data, the historical data corresponding to the service running on the first production server prior to the transmitting the policy to the second satellite agent. 

18.	(Original) The non-transitory machine-readable medium of claim 17, wherein the metric includes a parity metric between the data corresponding to the service having the modified service behavior running on the simulation server and the historical data. 

19.	(Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise:
in response to the verifying, transmitting the policy to a third satellite agent located on [[a]]the second production server different than the first production server


20.	(Currently Amended) The non-transitory machine-readable medium of claim 19, wherein the first and second stacks have the different operating system.


Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
             A thorough review of the prior art fails to disclose or render obvious, “registering a policy with a system provider, the policy automatically generated using a machine learning (ML) model and policy information or policy criteria supplied to a policy training module of the system provider from a system provider database, the policy defining a modified service behavior for a service running on a plurality of remote servers, wherein at least two remote servers of the plurality of remote servers include application servers implemented using different technology stacks, and wherein the different technology stacks have at least one of a different operating system, a different web server, a different database, a different programming language, or a different web development framework;” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456